NO. 07-08-0385-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                   DECEMBER 2, 2008

                          ______________________________


                             SHANE SEPEDA, APPELLANT

                                             v.

                          THE STATE OF TEXAS, APPELLEE

                        _________________________________

              FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

                     NO. 54,125-A; HON. HAL MINER, PRESIDING

                         _______________________________

Before CAMPBELL, HANCOCK and PIRTLE, JJ.



                               ABATEMENT AND REMAND


       Appellant, Shane Sepeda, was convicted of possession of a controlled substance

and sentenced to 20 years confinement in the Institutional Division of the Texas

Department of Criminal Justice.      Appellant filed a notice of appeal challenging his

conviction. The clerk's record was filed on November 24, 2008. Upon reviewing the

record, it came to this Court's attention that the Trial Court's Certification of Defendant's
Right of Appeal does not comply with Rule 25.2(d) of the Texas Rules of Appellate

Procedure. Specifically, the certification does not indicate whether or not appellant has the

right to appeal.


       Consequently, we abate this appeal and remand this cause to the trial court for

further proceedings. Upon remand, the trial court shall utilize whatever means necessary

to secure a proper Certification of Defendant's Right of Appeal in compliance with Rule

25.2(d). Once properly completed and executed, the certification shall be included in a

supplemental clerk's record. See Tex. R. App. P. 34.5(c)(2). The trial court shall cause

this supplemental clerk's record to be filed with the Clerk of this Court by January 2, 2009.

This order constitutes notice to all parties, pursuant to Rule 37.1 of the Texas Rules of

Appellate Procedure, of the defective certification.        If a supplemental clerk's record

containing a proper certification is not filed in accordance with this order, this matter will be

referred to the Court for dismissal. See Tex. R. App. P. 25.2(d).


       It is so ordered.


                                          Per Curiam




Do not publish.




                                               -2-